Citation Nr: 9923526	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-46 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to July 
1993.

This appeal arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied the 
veteran's claim for the appealed issue.


FINDINGS OF FACT

1.  Left ear tinnitus was not shown or diagnosed during 
service; no chronic disease was manifested to a compensable 
degree within one year after service; and there is no 
continuity of symptomatology after service.

2.  Left ear tinnitus is not related to any incident of 
service.


CONCLUSION OF LAW

Left ear tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he is 
found to have presented a claim which is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Medical 
evidence has been presented in the form of a November 1993 VA 
examination report which contains a diagnosis relating the 
veteran's left ear tinnitus to acoustic trauma.  See 

Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The evidence indicates that the veteran served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War in a military occupational specialty that might entail 
combat.  In the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation, and to that end, shall 
resolve every reasonable doubt in favor of the veteran.  38 
U.S.C.A. § 1154(b)(West 1991). In effect, service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  Section 1154(b), however, does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).  The veteran must still proffer 
competent medical evidence of a causal nexus between the 
claimed disability and service where the question involves 
medical causation or diagnosis, such as in the instant case.  
See Wade v. West, 11 Vet. App. 302, 305 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996).

The veteran contends his tinnitus had its onset during his 
military service, being 

caused by an explosion 20 feet away from him during the 
Persian Gulf War.  In a December 1994 statement the veteran 
indicated that, immediately after the occurrence, he reported 
ringing in his left ear to the battalion doctor, who told him 
"to see [me] later if the ringing continued."

The veteran's service medical records contain his July 1983 
induction medical history report, upon which he indicated a 
history of a previous head injury, when he was hit on the 
left side of the face and his mandible was fractured.  An 
April 1986 Reference Audiogram indicates the veteran was 
issued triple flange earplugs for personal hearing 
protection.  A March 1993 audiometry report reveals no 
evidence the veteran reported tinnitus.  His April 1993 
discharge physical examination report indicates that, upon 
clinical evaluation, the veteran's ears were found to be 
normal.  There is no evidence on this report that the veteran 
reported any left ear tinnitus.  On his contemporary report 
of medical history he reported the 1983 head injury, but did 
not report either hearing loss or left ear tinnitus, although 
specifically asked whether he had ever experienced any 
trouble with his ears.

During a November 1993 VA peripheral nerves examination the 
veteran reported the Persian Gulf injury noted above. The 
diagnosis was post-traumatic tinnitus in the left ear with 
decreased hearing, secondary to a blast.  There is no 
evidence in this report, however, that any testing or other 
clinical evaluation was conducted on the veteran's ears, 
either for hearing or for tinnitus, as the veteran was being 
examined for peripheral neuropathy, rather than for hearing 
loss or tinnitus.  

During a November 1993 VA audiological examination the 
veteran reported a history of blast exposure, followed by 
hearing loss and tinnitus in his left ear, and pain and a 
"pressure" feeling in that ear; this information was duly 
recorded by the examiner.  Upon physical examination the left 
tympanic membrane was found to be retracted.  No active ear 
disease or infectious disease of the middle or inner ear was 
found.  The diagnosis was hearing loss, tinnitus, and 
retracted tympanic membrane.  No 

opinion was given by the examiner regarding a relationship 
between any left ear tinnitus and the veteran's military 
service, or any incident of that service.

The Board notes the veteran's service medical records contain 
no evidence the veteran ever complained of, or was treated 
for, any hearing or tinnitus problems during the final two 
years of his active duty military service.

The Board notes that the only evidence which appears to 
relate any current left ear tinnitus to the veteran's 
military service is the November 1993 VA examination report 
noted above.  In that regard, the Board notes that the report 
indicates, at the top of the first page, that it is an 
examination for peripheral neuropathy, and is not an audio or 
tinnitus examination; that no clinical evaluation nor testing 
was accomplished as to the veteran's hearing or tinnitus; and 
that the diagnosis is clearly simply a recitation of the 
veteran's reported subjective complaint of tinnitus and 
reported history of inservice noise trauma, due to an 
explosion or "blast."  Thus, this evidence is not probative 
of the issue of whether an inservice explosion caused the 
veteran's currently diagnosed tinnitus.  This report, 
therefore, cannot constitute the competent medical evidence 
required by Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board also notes the veteran's contention, in the various 
documents he has submitted while advancing his claim, that 
left ear tinnitus is the result of an inservice injury.  
However well-intentioned his statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of tinnitus; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit, supra.

In the present case, while the Board accepts the veteran's 
contention that he 

engaged in combat with the enemy, and consequently, that the 
provisions of section 1154(b) are applicable, no competent 
medical evidence of a causal nexus between left ear tinnitus 
and service has been presented.  To the contrary, the 
evidence of record, to include the service medical records, 
reflects a lack of continuity of symptomatology following the 
acoustic trauma that the veteran cites as the cause of the 
disability claimed.  Accordingly, the evidence is clear and 
convincing that no relationship exists between the veteran's 
left ear tinnitus and his active duty service.  See Arms v. 
West, 12 Vet.App. 188,195 (1999).  Thus, his claim for 
service connection for that disability must be denied.

In statements submitted by the veteran's representative in 
February and March 1999, the issue of clear and unmistakable 
error (CUE) in the July 1994 RO decision, which denied 
service connection for the appealed issue, was raised.  
38 C.F.R. 
§ 3.105(a), however, provides that a claim for CUE may only 
be raised as to previous determinations which are final and 
binding.  In the present case, the July 1994 RO decision is 
not final, as this is the same issue being considered in this 
Board decision. 



ORDER

Service connection for left ear tinnitus is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

